470 F.2d 991
Bobby Ray POWERS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-3221 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1972.

Bobby Powers, pro se.
William S. Sessions, U. S. Atty., San Antonio, Tex., Ronald F. Ederer, Asst. U. S. Atty., El Paso, Tex., for respondent-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Appellant pleaded guilty to Count Two of an indictment containing two numbered paragraphs.  Paragraph 1 charged a co-defendant, Sanchez, with possession of counterfeit bills in violation of 18 U.S.C. Sec. 472.  Paragraph 2 charged appellant and others with aiding and abetting the offense described in paragraph 1 in violation of 18 U.S.C. Sec. 2, the aider and abettor statute.  Appellant was sentenced to six years, subject to 18 U.S.C. Sec. 4208(a)(2).


2
By a Sec. 2255 motion Powers seeks to have his sentence reduced on the theory he has been convicted and sentenced as both a principal and aider and abettor of the same offense.  This is wholly without merit.  The indictment charged him with only one offense. 18 U.S.C. Sec. 2 does not define a crime but merely makes punishable as a principal one who aids and abets another in the commission of a substantive crime.  United States v. Campbell, 426 F.2d 547 (2d Cir. 1970).  The sentence given appellant was well within the maximum of 15 years which he could have received.


3
Appellant claims that the records of parole authorities show him to be guilty of two offenses, one as principal and the other as aider and abettor, which might impose an obstacle to his chances for parole.  While we doubt his conclusory allegation, if any such misapprehension should arise appellant can remedy it by furnishing to the authorities a copy of this opinion confirming that he has been convicted of only a single offense.


4
Affirmed.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I